
	
		I
		112th CONGRESS
		1st Session
		H. R. 937
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2011
			Mr. Scott of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  corporate rate of tax and to change to a more territorial method of taxing
		  corporations.
	
	
		1.Short titleThis Act may be cited as the
			 The Rising Tides Act of 2011.
		2.Corporate income tax
			 rate reduced to 23 percent
			(a)In
			 generalParagraph (1) of
			 section 11(b) of the Internal Revenue Code of 1986 is amended—
				(1)by adding
			 and at the end of subparagraph (A),
				(2)by striking
			 25 percent in subparagraph (B) and inserting 23
			 percent, and
				(3)by striking
			 but does not exceed $75,000 and all that follows through
			 or (ii) $100,000.
				(b)Personal Service
			 CorporationsParagraph (2) of
			 section 11(b) of such Code is amended by striking 35 percent and
			 inserting 23 percent.
			(c)Conforming
			 Amendments
				(1)Subsection (a) of section 1201 of such Code
			 is amended—
					(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)) and inserting 23 percent, and
					(B)by striking
			 35 percent each place it appears (other than in the matter
			 preceding paragraph (1)) and inserting 23 percent.
					(2)Paragraphs (1),
			 (2), and (6) of section 1445(e) of such Code are each amended by striking
			 35 percent and inserting 23 percent.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Temporary
			 dividends received deduction for dividends received by corporations from
			 controlled foreign corporations made permanent
			(a)In
			 generalSection 965 of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 subsection (b) and by redesignating subsections (c), (d), (e), and (f) as
			 subsections (b), (c), (d), and (e), respectively,
				(2)in subsection (b)
			 (as so redesignated) by striking paragraphs (1), (2), and (5) and by
			 redesignating paragraphs (3) and (4) as paragraphs (1) and (2),
			 respectively,
				(3)in subsection (c)
			 (as so redesignated) by striking paragraph (3) and by redesignating paragraph
			 (4) as paragraph (3), and
				(4)by striking
			 subsection (e) (as so redesignated) and inserting the following:
					
						(e)Election
							(1)In
				generalAn election under this section shall be made at such time
				and in such manner as the Secretary may prescribe. Any such election shall
				apply to all dividends received from controlled foreign corporations for the
				first taxable year for which such election was made and all taxable years
				thereafter, and, once made, may be revoked only with the consent of the
				Secretary.
							(2)Controlled
				groupsIf an election under this section is made by a member of a
				controlled group of corporations (within the meaning of section 1563(a), except
				that more than 50 percent shall be substituted for at
				least 80 percent each place it appears therein) then, except as
				otherwise provided by the Secretary, such election shall apply to all members
				of such controlled
				group.
							.
				(b)Clerical
			 amendments
				(1)The heading for section 965 of such Code is
			 amended by striking Temporary dividends and inserting
			 Dividends.
				(2)The item relating
			 to section 965 in the table of sections for subpart F of part III of subchapter
			 N of chapter 1 of such Code is amended to read as follows:
					
						
							Sec. 965. Dividends received
				deduction.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
